Case 1:15-md-02657-FDS Document 1741-3 Filed 11/08/19 Page 1 of 5




          Exhibit C
               Case 1:15-md-02657-FDS Document 1741-3 Filed 11/08/19 Page 2 of 5


Stevenson, Jennifer (SHB)

From:                            Thomas J. Sheehan <TSheehan@phillipslytle.com>
Sent:                            Thursday, November 7, 2019 5:30 PM
To:                              Eric W. Gunderson
Cc:                              Stevenson, Jennifer (SHB); Eva Canaan; Hill, Jennifer (SHB); Davis, Todd; Steven B.
                                 Rotman; David Bonnin
Subject:                         Re: GSK's Motion to Compel - D. Zambelli-Weiner


EXTERNAL

Eric,

The ruling by the Court was clear and Dr. Zambelli-Weiner has not complied with it. We will seek a short teleconference
with the Court to ensure full compliance and to discuss appropriate sanctions.

Best,

Tom

Sent from my iPhone

On Nov 7, 2019, at 3:24 PM, Eric W. Gunderson <egunderson@darslaw.com> wrote:

        Tom,

        My client is out of town today and tomorrow. I will discuss your position concerning her
        affidavit and it’s alleged lack of compliance with Judge Saylor’s rulings with her when
        she returns. If we agree additional information/explanation is required we will
        supplement.

        Regards,

        Eric




        Eric W. Gunderson | Attorney
        egunderson@darslaw.com
        10211 Wincopin Circle | Suite 600
        Columbia, Maryland 21044
        443.537.2895 direct | 410.995.5800 main
        www.darslaw.com


               <image007.png>




                                                            1
        Case 1:15-md-02657-FDS Document 1741-3 Filed 11/08/19 Page 3 of 5

From: Thomas J. Sheehan [mailto:TSheehan@phillipslytle.com]
Sent: Wednesday, November 6, 2019 8:46 PM
To: Eric W. Gunderson <egunderson@darslaw.com>
Cc: Stevenson, Jennifer (SHB) <JSTEVENSON@shb.com>; Eva Canaan <ecanaan@phillipslytle.com>;
Jennifer Hill <jshill@shb.com>; Davis, Todd <TDavis@kslaw.com>; Steven B. Rotman
<srotman@hausfeld.com>; David Bonnin <DBonnin@eilandlaw.com>
Subject: Re: GSK's Motion to Compel - D. Zambelli-Weiner


Thanks Eric.



Unfortunately, Dr. Zambelli-Weiner’s affidavit does not comply with Judge Saylor’s order.



First, Judge Saylor required Dr. Zambelli-Weiner to “click that button” to reproduce the statistical output
from the codes she has on her server. Judge Saylor further ordered that if such output is not produced in
full, Dr. Zambelli-Weiner must explain the circumstances regarding why it has not been produced. No
statistical output has been produced. Instead of clicking the button to reproduce the output, Dr. Zambelli-
Weiner merely states that she has no documents and that the output has not been saved
electronically. Whether the output was printed or saved and in what format is immaterial; Judge Saylor
ordered her to reproduce it and she has not.



Second, Judge Saylor’s order required that Dr. Zambelli-Weiner produce the full statistical coding/input
for her study. Dr. Zambelii-Weiner states only that the limited coding she previously produced is the
same coding that she previously admitted was on her company’s server. As indicated in Dr. Kimmel’s
affidavits, the produced statistical coding is incomplete. Dr. Zambelli-Weiner is required by Judge
Saylor’s order to explain the circumstances regarding why the full coding for the study is not available,
has not been saved on her server, and cannot be produced.



Please let me know by tomorrow whether Dr. Zambelli-Weiner will fully comply with Judge Saylor’s
order. In the event she chooses not to comply, we will seek Judge Saylor’s intervention.



Best,



tom


Sent from my iPhone

On Nov 6, 2019, at 3:27 PM, Eric W. Gunderson <egunderson@darslaw.com> wrote:

        Tom,
                                                     2
        Case 1:15-md-02657-FDS Document 1741-3 Filed 11/08/19 Page 4 of 5

         Please see attached. I will touch base with you tomorrow about
         scheduling Dr. Zambeli-Weiner’s deposition.

         Regards,

         Eric




         Eric W. Gunderson | Attorney
         egunderson@darslaw.com
         10211 Wincopin Circle | Suite 600
         Columbia, Maryland 21044
         443.537.2895 direct | 410.995.5800 main
         www.darslaw.com




         Consider the environment. Please don't print this e-mail unless you really need to.
         This e-mail and any attached documents are intended only for the addressee
         names above and may contain confidential information belonging to the sender
         which is legally privileged and confidential. If you are not the intended recipient,
         any disclosure, copying or distribution of the contents of this e-mail is strictly
         prohibited.
         <Affidavit of April Zambellli-Weiner PhD Regarding Responses to Document
         Requests.pdf>

Thomas J. Sheehan, J.D., M.S.
Partner




One Canalside
125 Main Street
Buffalo, NY 14203-2887
Phone 716 847 8341
Fax 716 852 6100
TSheehan@phillipslytle.com
www.phillipslytle.com
Download vCard




This electronic transmission and any attachments hereto are intended only for the use of the individual or entity to which it
is addressed and may contain confidential information belonging to the sender which is protected by the attorney-client
privilege. If you have reason to believe that you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution or the taking of any action in reliance on the contents of this electronic transmission is strictly
prohibited. If you have reason to believe that you have received this transmission in error, please notify immediately by

                                                              3
        Case 1:15-md-02657-FDS Document 1741-3 Filed 11/08/19 Page 5 of 5
return e-mail and delete and destroy this communication.

WARNING: E-mail communications cannot be guaranteed to be timely, secure, error-free or virus-free. The recipient of
this communication should check this e-mail and each attachment for the presence of viruses. The sender does not accept
any liability for any errors or omissions in the content of this electronic communication which arises as a result of e-mail
transmission.


Consider the environment. Please don't print this e-mail unless you really need to. This e-mail
and any attached documents are intended only for the addressee names above and may contain
confidential information belonging to the sender which is legally privileged and confidential. If
you are not the intended recipient, any disclosure, copying or distribution of the contents of this
e-mail is strictly prohibited.




                                                              4
